DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  group III comprising claims 38 – 44, and including claims 45, 46 and 48, and new claims 51 – 58, in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 38 – 46, 48 and 51 – 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 38 – 46, 48 and 51 – 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
Regarding claims 38 and 51, these claims do not positively recite how each of the device components (the fluid system, pump apparatus, the wall of the pump chamber, the pump head, contact elements and the manipulating apparatus) are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claims 38 and 51 merely list each of the device components.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim 38 recites the limitation "a wall of the pump chamber" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "a main body of the cartridge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "a wall of the pump chamber" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "a main body of the cartridge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 38 – 46, 48 and 51 – 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 38, the cited prior art neither teaches nor fairly suggests a cartridge further comprising a manipulating apparatus configured to raise a wall of the pump chamber from a main body of the cartridge.
Regarding claim 51, the cited prior art neither teaches nor fairly suggests a cartridge further comprising a manipulating apparatus configured to raise a wall of the pump chamber from a main body of the cartridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796